     BURSOR & FISHER, P.A.                           ELLIS LAW GROUP LLP
 1   L. Timothy Fisher (State Bar No. 191626)        Mark E. Ellis - 127159
     Yeremey O. Krivoshey (State Bar No. 295032)     Anthony P. J. Valenti - 284542
 2   Blair E. Reed (State Bar No. 316791)            Lawrence K. Iglesias - 303700
     1990 North California Blvd., Suite 940          1425 River Park Drive, Suite 400
 3   Walnut Creek, CA 94596                          Sacramento, CA 95815
     Telephone: (925) 300-4455                       Tel: (916) 283-8820
 4   Facsimile: (925) 407-2700                       Fax: (916) 283-8821
     E-Mail: ltfisher@bursor.com                     mellis@ellislawgrp.com
 5            ykrivoshey@bursor.com                  avalenti@ellislawgrp.com
              breed@bursor.com                       liglesias@ellislawgrp.com
 6
                                                     Attorneys for Defendant
 7   BURSOR & FISHER, P.A.                           RASH CURTIS & ASSOCIATES
     Scott A. Bursor (State Bar No. 276006)
 8   888 Seventh Avenue
     New York, NY 10019
 9   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
10   E-Mail: scott@bursor.com
11
     Attorneys for Plaintiff
12

13

14                                   UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
16

17   SANDRA MCMILLION, JESSICA                     Case No. 4:16-cv-03396-YGR
     ADEKOYA, and IGNACIO PEREZ, on
18   Behalf of Themselves and all Others Similarly JOINT TRIAL EXHIBIT LIST
19   Situated,
                                                   Date: April 12, 2019
20                        Plaintiffs,              Time: 9:00 a.m.
            v.                                     Courtroom 1, 4th Floor
21
     RASH CURTIS & ASSOCIATES,                     Hon. Yvonne Gonzalez Rogers
22
                               Defendant.
23

24

25

26

27

28
     JOINT TRIAL EXHIBIT LIST
     CASE NO. 4:16-cv-03396-YGR
 1   I. PLAINTIFFS’ TRIAL EXHIBIT LIST:
 2
      TRIAL          DESCRIPTION             SPONSORING    STIP.     OBJECTION            DATE
 3   EXHIBIT                                   WITNESS      TO                          ADMITTED
       NO.                                                ADMIT
 4   1         Perez Account                 Dan Correa    Yes
               RCA 001-004
 5
     2         Global Connect Manual         Dan Correa    Yes
 6             RCA 044-120
     3         5/21/16 Natasha Paff to       Nick Keith    Yes
 7             Nick Keith email re
               Request for Proposal
 8   4         5/31/16 Kaweah Delta          Nick Keith    No         Relevance
 9             Request for Proposal                                 FRE 400-403
                                                                   Not specific as to
10                                                                 what portions or
                                                                        pages
11   6         9/28/12 Status Code           Dan Correa    Yes
               Matrix
12
     7         2/8/16-2/10/16 emails w/      Nick Keith    Yes
13             N. Keith, Chris Paff, Dan
               Correa, Blake North re
14             call log errors
     8         2/13/16-2/18/16 emails        Nick Keith    Yes
15             w. N. Keith, N. Paff, B.
16             Keith, T. Paff re cell
               phones/phone fields
17   9         2/24/14-2/25/14 emails        Nick Keith    Yes
               w/ N. Paff, N. Keith,
18             Kizer, B. Keith, C. Paff,
               T. Paff re cell/phone field
19
     10        8/3/15-8/4/15 emails w/       Nick Keith    Yes
20             N. Keith, B. Keith, C.
               Paff, T. Paff, N. Paff re
21             cell phone scrubs/phone
               fields
22   11        5/12/16 emails w/ N.          Nick Keith    Yes
               Keith, B. Keith, C. Paff
23
               re 5+ phone fields
24   12        5/12/16 emails w. N.          Nick Keith    Yes
               Keith, Dan Correa, Greg
25             Wilbert re phone field 5+
               custom
26   13        5/22/15 emails w/ N.          Nick Keith    Yes
27             Keith, B. Keith, D.

28
     JOINT TRIAL EXHIBIT LIST                                                                  1
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL          DESCRIPTION        SPONSORING    STIP.   OBJECTION       DATE
     EXHIBIT                              WITNESS      TO                   ADMITTED
 2     NO.                                           ADMIT
               Correa re chomp legal
 3             snag list
     14        6/20/13 emails w. N.     Nick Keith    Yes
 4             Keith, Greg Wilbert,
               Shane Sonognini, C.
 5
               Paff, Kizer re DNC list
 6   15        1/27/17 emails w/ N.     Nick Keith    Yes
               Keith, M. Paff, B. Keith
 7             re call skipped-not made
     16        Reynoso Facesheet        Nick Keith    Yes
 8   17        11/21/16 emails w. N.    Nick Keith    Yes
 9             Keith, Missy Leano re
               prior consent docs from
10             Sutter
     18        10/4/17 Notice of Rule   Dan Correa    No       Relevance
11             30(b)(6) Deposition of                         FRE 400-403
               Rash Curtis & Associates
12
     19        DAKCS Software           Dan Correa    Yes
13             Systems Client Services
               Manual
14   20        DAKCS Software           Dan Correa    Yes
               Systems Client Services
15             Utilities Help Manual
16   21        DAKCS Software           Dan Correa    Yes
               Systems Vocality Help
17             Manual
     22        DAKCS Software           Dan Correa    Yes
18             Systems Vocality
               Beyond and Sting Setup
19
     23        County of Solano         Dan Correa    No       Relevance
20             Amendment to Request                           FRE 400-403
               for Qualifications for
21             Healthcare Related Debt
               Collection Services
22   24        Rash Curtis & Associates Dan Correa    Yes
               Collection Agency Debt
23
               Recovery Services
24             Company Information
     26        5/25/15-5/27/15 emails   Dan Correa    No       Relevance
25             w. D. Correa, D.                               FRE 400-403
               Anderson, B. Conrad,
26             Kizer, B. Keith, C. Paff
27             re Sutter Foti Message

28
     JOINT TRIAL EXHIBIT LIST                                                     2
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL          DESCRIPTION            SPONSORING    STIP.   OBJECTION       DATE
     EXHIBIT                                  WITNESS      TO                   ADMITTED
 2     NO.                                               ADMIT
     27        9/15/15 emails w. D.         Dan Correa    Yes
 3             Anderson, D. Correa, C.
               Paff, K. Boddie, B.
 4             Conrad, Kizer re skip
               lists
 5
     28        4/12/13 email w. D.          Dan Correa    Yes
 6             Correa, B. O’Gara re
               whisper campaign
 7   29        5/6/13 email w. B.           Dan Correa    Yes
               Kimbell, D. Correa re
 8             status code campaigns
 9   30        5/21/13 email w. B.          Dan Correa    Yes
               Kimbell, D. Correa re
10             hoarding campaign
     31        2/7/17 email w. B. Keith,    Dan Correa    Yes
11             D. Correa, D. Anderson
               re DNC list
12
     32        12/11/14-12/12/14 emails     Dan Correa    Yes
13             w. B. North, C. Paff, D.
               Correa, B. Kimbell, B.
14             Conrad re opt out list
     33        12/29/16 emails w/ D.        Dan Correa    Yes
15             Correa, M. Paff, T.
               Mitchell re cease and
16
               desist call lists
17   34        6/29/17 emails w. T.         Bob Keith     No       Relevance
               Paff, B. Keith, C. Paff,                           FRE 400-403
18             N. Paff re 2015 FCC
               Ruling
19   35        4/27/15 email w. B.          Bob Keith     No       Relevance
20             Keith, C. Paff, T. Paff re                         FRE 400-403
               cell phone scrub
21   36        10/12/16 email w. B.         Bob Keith     No       Relevance
               Keith, T. Paff, C. Paff re                         FRE 400-403
22             calling cell phones
     37        1/5/16 email from B.         Bob Keith     Yes
23
               Keith to staff re 90 day
24             call count
     38        5/5/16-5/6/16 emails w.      Bob Keith     Yes
25             D. Correa, B. Keith, B.
               North, C. Paff re
26             blocking fields 5+
27

28
     JOINT TRIAL EXHIBIT LIST                                                         3
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL          DESCRIPTION          SPONSORING       STIP.     OBJECTION            DATE
     EXHIBIT                                WITNESS         TO                          ADMITTED
 2     NO.                                                ADMIT
     42        8/5/13 emails w. B.        Chris Paff       No         Relevance
 3             Kimbell, C. Paff, D.                                  FRE 400-403
               Correa, B. Keith, Kizer
 4             re back to school month
     43        2/28/14 email w/ A.        Chris Paff       Yes
 5
               Hyden, C. Paff re CPS
 6             questions
     44        6/15/17 email w. C. paff   Chris Paff       Yes
 7             re robocalls
     45        Questions Excerpted        Chris Paff       Yes
 8             from the FCC’s Robocall
 9             Blocking NOI
     46        6/30/17 Declaration of     Darrin Bird      Yes
10             Darrin Bird, ECF Doc.
               No. 50-3
11   47        7/3/17 Declaration of      Bob Keith        Yes
               Robert Keith, ECF Doc.
12
               No. 50-2
13   48        DAKCS Software             Randall A.       No         Relevance
               Systems VIC Client,        Snyder                    FRE 400-403
14             Exhibit 11 to 12/11/17                              Not specific as to
               Krivoshey Decl., ECF                                which portions or
15             Doc. No. 139-2                                           pages
               DAKCS00001-266                                          FRE 702
16
     49        Defendant Rash Curtis &    N/A              No         Relevance
17             Associates’ Response to                              FRE 400-403
               Plaintiffs’ Supporting
18             Separate Statement, ECF
               Doc. No. 152-7
19   50        Exhibit 22 to 1/8/18       Colin B. Weir    Yes
20             Declaration of L.
               Timothy Fisher, ECF
21             Doc. No. 151-1
     51        Exhibit 23 to the 1/8/18   Colin B. Weir    No         Relevance
22             Declaration of L.                                     FRE 400-403
               Timothy Fisher, ECF                                     FRE 702
23
               Doc. No. 151-1
24

25

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                                 4
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL          DESCRIPTION           SPONSORING       STIP.   OBJECTION       DATE
     EXHIBIT                                 WITNESS         TO                   ADMITTED
 2     NO.                                                 ADMIT
     52        Exhibit 2 to 4/13/18        N/A              No       Relevance
 3             Krivoshey Decl., ECF                                 FRE 400-403
               Doc. No. 190-1, RCA’s
 4             Opposition to Plaintiff’s
               Separate Statement of
 5
               Undisputed Facts in
 6             Support of Summary
               Judgment or Partial
 7             Summary Judgment in
               Hernandez v. Rash Curtis
 8             & Associates, Case No.
               2:16-cv-02455-GHW
 9
               (E.D. Cal. Nov. 13,
10             2017), ECF Doc. No. 34.
     53        5/5/16 emails w. N. Paff,   Dan Correa       Yes
11             B. Keith, C. Paff, D.
               Correa, T. Paff re human
12             error
13   54        11/12/18 Supplemental       Randall A.       No       Relevance
               Declaration of Randall A.   Snyder                   FRE 400-403
14             Snyder                                                 FRE 702
     55        11/12/18 Class Member       Anya             No       Relevance
15             Data Tabulation Report      Verkhovskaya             FRE 400-403
               of Anya Verkhovskaya                                   FRE 702
16
     56        11/12/18 Declaration of     Colin B. Weir    No       Relevance
17             Colin B. Weir                                        FRE 400-403
                                                                      FRE 702
18   57        Global Connect Call         N/A              No       Relevance
               Detail Records, as                                   FRE 400-403
19             discussed by Colin Weir                                FRE 702
               at his 12/11/18
20
               Deposition
21   58        VIC Call Detail Records,    N/A              No       Relevance
               as discussed by Colin                                FRE 400-403
22             Weir at his 12/11/18                                   FRE 702
               Deposition
23   59        TCN Call Detail             N/A              No       Relevance
24             Records, as discussed by                             FRE 400-403
               Colin Weir at his                                      FRE 702
25             12/11/18 Deposition

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                           5
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL          DESCRIPTION             SPONSORING    STIP.   OBJECTION       DATE
     EXHIBIT                                   WITNESS      TO                   ADMITTED
 2     NO.                                                ADMIT
     60        Defendant’s Account           N/A           No       Relevance
 3             Data as discussed by                                FRE 400-403
               Colin Weir at his                                     FRE 702
 4             12/11/18 Deposition
               (including all account
 5
               numbers, demographic
 6             and personal information,
               and phone fields one
 7             through ten)
     61        GC_calls2, as discussed       N/A           No       Relevance
 8             at Anya Verkhovskaya’s                              FRE 400-403
               12/6/18 Deposition                                    FRE 702
 9
     62        TCN_calls-2, as               N/A           No       Relevance
10             discussed at Anya                                   FRE 400-403
               Verkhovskaya’s 12/6/18                                FRE 702
11             Deposition
     63        VIC_calls-2, as discussed     N/A           No       Relevance
12             at Anya Verkhovskaya’s                              FRE 400-403
13             12/6/18 Deposition                                    FRE 702
     64        Defendant’s Initial           N/A           No       Relevance
14             Disclosures                                         FRE 400-403
                                                                     FRE 702
15   65        Defendant’s Responses         N/A           Yes
               to Plaintiffs’ First Set of
16
               Interrogatories
17   66        Defendant’s Responses         N/A           Yes
               to Plaintiffs’ First Set of
18             Requests for Production
     67        Global Connect Dialer         N/A           Yes
19             Sample
20   68        Audit checklist               N/A           Yes
               RCA000121-123
21   69        Rash Curtis Policy &          N/A           Yes
               Procedure: Quality
22             Assurance Program –
               audit guidelines
23
               RCA000124-135
24   70        Rash Curtis Quality           N/A
               Assurance Program –
25             Employee
               Acknowledgement
26             RCA000164
27

28
     JOINT TRIAL EXHIBIT LIST                                                          6
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL          DESCRIPTION             SPONSORING       STIP.   OBJECTION       DATE
     EXHIBIT                                   WITNESS         TO                   ADMITTED
 2     NO.                                                   ADMIT
     71        Defendant Rash Curtis &       N/A              Yes      Relevance
 3             Associates’ Responses to                               FRE 400-403
               Plaintiff’s Interrogatories
 4             (Set One) in McBride v.
               Rash Curtis &
 5
               Associates, Case No.
 6             2:16-cv-02390-TLN-
               CKD (E.D. Cal. July 24,
 7             2017).
     72        Defendant Rash Curtis &       N/A              No       Relevance
 8             Associates’ Responses to                               FRE 400-403
               Plaintiff’s Interrogatories
 9
               (Set One) in Oliver v.
10             Rash Curtis &
               Associates, Case No.
11             2:16-cv-02413-TLN-
               CKD (E.D. Cal. July 24,
12             2017).
13   73        Defendant Rash Curtis &       N/A              No       Relevance
               Associates’ Reply Brief                                FRE 400-403
14             in Support of Motion for
               Summary Judgment or
15             Partial Summary
               Judgment, ECF Doc. No.
16             157, at 13:6-13.
17   74        T-Mobile Certification        Colin B. Weir    No       Relevance
               from Kevin Koslosky                                    FRE 400-403
18                                                                      FRE 702
     75        T-Mobile Production           Colin B. Weir    No       Relevance
19             from Kevin Koslosky                                    FRE 400-403
                                                                        FRE 702
20
     76        Account Record                N/A              Yes
21             Abbreviations
               RCA000192-193
22   77        Skip Tracing Instructions     N/A              Yes
               RCA000195-199
23   78        Unredacted Perez              Dan Correa       No       Not Perez.
24             Account Notes
               RCA000268-271
25   79        5/5/2015 email w. B.          Bob Keith        Yes
               Keith to T. Paff
26             RCA-278403
     80        11/19/15 emails w. B.         Bob Keith        No       Relevance
27
               Keith, T. Paff, C. Paff re                             FRE 400-403
28             cell phones

     JOINT TRIAL EXHIBIT LIST                                                             7
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL          DESCRIPTION            SPONSORING      STIP.    OBJECTION          DATE
     EXHIBIT                                  WITNESS        TO                       ADMITTED
 2     NO.                                                 ADMIT
               RCA-282301-282303                                    Attorney-Client
 3                                                                    Privileged
     81        8/3/15 emails w/ B.          Chris Paff      No        Relevance
 4             Keith, N. Keith, C. Paff,                             FRE 400-403
               T. Paff, N. Paff re cell                             Attorney-Client
 5
               phones                                                 Privileged
 6             RCA-281392
     82        11/19/15 emails w. T.        Chris Paff      No        Relevance
 7             Paff, C. Paff, B. Keith re                            FRE 400-403
               cell phones                                          Attorney-Client
 8             RCA-282306-282308                                      Privileged
 9   83        5/5/16 email w. B. Keith,    Bob Keith       No        Relevance
               C. Paff, D. Correa, T.                                FRE 400-403
10             Paff, N. Paff
               RCA-268070
11   84        Transcript/Video             Steven Kizer    Yes
               Excerpts from 4/13/17
12
               Deposition of Steven
13             Kizer
     85        Transcript/Video             Nick Keith      Yes
14             Excerpts from 10/16/17
               Deposition of Nick Keith
15   86        Transcript/Video             Dan Correa      Yes
               Excerpts from 10/20/17
16
               Deposition of Dan
17             Correa
     87        Transcript/Video             Bob Keith       Yes
18             Excerpts from 10/24/17
               Deposition of Robert
19             Keith
20   88        Transcript/Video             Chris Paff      Yes
               Excerpts from 10/24/17
21             Deposition of Chris Paff

22

23

24

25

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                               8
     CASE NO. 4:16-cv-03396-YGR
 1   II. DEFENDANT’S TRIAL EXHIBIT LIST:
 2

 3    TRIAL         DESCRIPTION            SPONSORING       STIP.     OBJECTION         DATE
     EXHIBIT                                 WITNESS         TO                       ADMITTED
 4     NO.                                                 ADMIT

 5   501       Plaintiffs’ Class Action    Ignacio Perez    No      MIL 5, FRE 802
               Complaint, filed June 17,
 6             2016 (ECF Doc. No. 1).

 7   502       Defendant Rash Curtis &      Bob Keith       No      MIL 5, FRE 802
               Associates’ Answer to
 8             Plaintiffs’ Class Action
               Complaint, filed July 18,
 9             2016 (ECF Doc. No. 10).

10   503       Rash Curtis’ Collection      Bob Keith       Yes
               Notes/Business Records
11             for Daniel Reynoso
               (RCA 268-271).
12
     504       Daniel Reynoso’s             Bob Keith       No          MIL 2,
13             Medical Records from                                  FRE 802, 403,
               Sutter General Hospital                                 FRCP 37
14             (RCA 272-278).

15   505       May 5, 2017 Email from       Bob Keith       No      MIL 2, FRE 802,
               Bob Keith to Mike Paff                                403, 801, 803
16             attaching Sutter General
               Hospital’s Client Notes
17             for Daniel Reynoso
               (RCA 012718-012724).
18
     506       Rash Curtis’ Business        Nick Keith      No      MIL 1, FRCP 37
19             Records, showing the
               ECA Advanced Trace
20             Report received as to
               Daniel Reynoso, which
21             shows the cell phone
               number ending in 5193
22             was not skip-traced
               (RCA 279).
23

24

25

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                                9
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION            SPONSORING       STIP.     OBJECTION         DATE
     EXHIBIT                                 WITNESS         TO                       ADMITTED
 2     NO.                                                 ADMIT

 3   507       Rash Curtis’ Business        Nick Keith      No      MIL 1, FRCP 37
               Records, showing the
 4             Edit Tracking Report for
               Daniel Reynoso’s
 5             account, which shows the
               cell phone number
 6             ending in 5193 was
               provided to Rash Curtis
 7             by Sutter General
               Hospital on May 7, 2015
 8             and removed by Rash
               Curtis on June 7, 2016
 9             (RCA 280).
10   508       Rash Curtis’ Business        Nick Keith      No       MIL 1, FRCP
               Records, showing the                                  37, FRE 401,
11             ECA Advanced Trace                                   402, 403, MIL 4
               Report as to Jessica
12             Adekoya, which shows
               the cell phone number
13             ending in 5496 was not
               skip-traced (RCA 266-
14             267).
15   509       Rash Curtis’ Collection      Bob Keith       No      MIL 4, FRE 401,
               Notes/Business Records                                  402, 403
16             for Geraldine Caldwell
               (RCA 258-263).
17
     510       Rash Curtis’ Collection      Bob Keith       No      MIL 4, FRE 401,
18             Notes/Business Records                                  402, 403
               for Jessica Adekoya
19             (RCA 248-257).
20   511       Rash Curtis’                 Bob Keith       Yes
               Abbreviation Key for
21             Collection Notes (RCA
               192-193).
22
     512       Plaintiffs’ Notice of       Ignacio Perez    No       FRE 401, 403
23             Subpoenas to Produce
               Documents and
24             Subpoenas to T-Mobile
               USA, Inc., LexisNexis
25             Risk Data Management,
               Inc., and LexisNexis
26             Risk Solutions FL, Inc.,
               served on April 26, 2017.
27

28
     JOINT TRIAL EXHIBIT LIST                                                               10
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION             SPONSORING       STIP.     OBJECTION         DATE
     EXHIBIT                                  WITNESS         TO                       ADMITTED
 2     NO.                                                  ADMIT

 3   513       Phone Records Produced       Ignacio Perez    Yes
               by T-Mobile (MetroPCS)
 4             in Response to Plaintiffs’
               Subpoena, produced on
 5             August 16, 2017.
 6   514       September 6, 2017 Order          N/A          No      MIL 5, FRE 801,
               Granting Plaintiffs’                                     802, 403
 7             Motion for Class
               Certification (ECF Doc.
 8             No. 81).
 9   515       February 2, 2018 Order           N/A          No      MIL 5, FRE 801,
               Re: Cross Motions for                                    802, 403
10             Summary Judgment;
               Denying Motion for Stay
11             (ECF Doc. No. 167).
12   516       True and correct copies       Nick Keith      No          MIL 7
               of excerpts from the
13             Deposition of Nick
               Keith, taken October 16,
14             2017.
15   517       True and correct copies      Daniel Correa    No          MIL 7
               of excerpts from the
16             Deposition of Daniel
               Correa, taken October
17             20, 2017.
18   518       True and correct copies       Chris Paff      No          MIL 7
                 of excerpts from the
19             Deposition of Chris Paff,
               taken October 24, 2017.
20

21   519       True and correct copies      Robert Keith     No          MIL 7
               of excerpts from the
22             Deposition of Robert
               Keith, taken October 24,
23             2017.

24   520       True and correct copies      Ignacio Perez    No          MIL 7
               of excerpts from the
25             Deposition of Plaintiff
               Ignacio Perez, taken July
26             13, 2017.

27

28
     JOINT TRIAL EXHIBIT LIST                                                                11
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION             SPONSORING       STIP.    OBJECTION        DATE
     EXHIBIT                                  WITNESS         TO                     ADMITTED
 2     NO.                                                  ADMIT

 3   521       True and correct copies      Steven Kizer     No         MIL 7
               of excerpts from the
 4             Deposition of Steven
               Kizer, taken April 13,
 5             2017.
 6   522       December 20, 2018                Anya         Yes
               Invoice from Class           Verkhovskaya
 7             Experts Group, LLC to
               Bursor & Fisher, P.A.
 8             (McMillion000099).
 9   523       True and correct excerpts        Anya         Yes
               from “5 Fuzzy Match          Verkhovskaya
10             Output Step 2 Final” (not
               bates-stamped).
11
     524       True and correct excerpts     Nick Keith      Yes
12             from “2018-10-16
               historical 1-4 version 1
13             101518” Spreadsheet
               (not bates-stamped).
14
     525       Plaintiffs’ Notice of        Ignacio Perez    No      FRE 401, 403
15             Subpoena and Subpoena
               to Testify at a Deposition
16             in a Civil Action to
               DAKCS Software
17             Systems, Inc., served on
               October 11, 2017.
18
     526       Business Records             Ignacio Perez    Yes
19             Produced by DAKCS
               Software Systems, Inc. in
20             Response to Plaintiffs’
               Subpoena, produced on
21             November 2, 2017
               (DAKCS 00001-00266).
22

23   527       October 16, 2015 Email        Bob Keith       No      FRE 801, 802,
               from Steven Kizer to                                      803
24             Bob Keith and Chris Paff
               regarding Rash Curtis’
25             policies on skip-tracing
               and removing phone
26             numbers upon Do-Not-
               Call requests (RCA
27             125254-125255).

28
     JOINT TRIAL EXHIBIT LIST                                                              12
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION             SPONSORING        STIP.    OBJECTION        DATE
     EXHIBIT                                  WITNESS          TO                     ADMITTED
 2     NO.                                                   ADMIT

 3   528       February 28, 2014 Email        Chris Paff      No      FRE 801, 802,
               from Ashlee Hyden of                                       803
 4             DAKCS Software
               Systems, Inc. to Chris
 5             Paff regarding cell phone
               scrub technology (RCA
 6             040794).
 7   529       May 16, 2016 Email            Nick Keith       No      FRE 801, 802,
               from Nick Keith to                                         803
 8             Daniel Correa regarding
               GlobalConnect’s
 9             outbound limitations
               (RCA 133979-133982).
10
     530       August 4, 2015 Email             Nick          No      FRE 801, 802,
11             from Nick Keith to Bob         Keith/Bob                   803
               Keith regarding phone            Keith
12             numbers supplied to
               Rash Curtis from its
13             creditor-clients (RCA
               258388-258391).
14
     531       August 4, 2015 Email             Nick          No      FRE 801, 802,
15             from Nick Keith to Bob         Keith/Bob                   803
               Keith regarding Rash             Keith
16             Curtis’ policy to separate
               verified phone numbers
17             from unverified phone
               numbers (RCA 258397-
18             258400).
19   532       December 11, 2017            Randall Snyder    Yes
               Email from Randall
20             Snyder to Yeremey
               Krivoshey
21             (McMillion000013-
               000026).
22
     533       January 30, 2018 Email           Anya          Yes
23             from Anya                    Verkhovskaya
               Verkhovskaya to Yeremy
24             Krivoshey
               (McMillion000034).
25

26   534       January 30, 2018 Email         Yeremey         Yes
               from Yeremey Krivoshey         Krivoshey
27             to Anya Verkhovskaya
               (McMillion000035).
28
     JOINT TRIAL EXHIBIT LIST                                                               13
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION           SPONSORING        STIP.   OBJECTION     DATE
     EXHIBIT                                WITNESS          TO                 ADMITTED
 2     NO.                                                 ADMIT

 3   535       January 30, 2018 Email         Anya          Yes
               from Anya                  Verkhovskaya
 4             Verkhovskaya to
               Yeremey Krivoshey
 5             (McMillion000036).
 6   536       November 27, 2018          Randall Snyder    Yes
               Email from Randall
 7             Snyder to Yeremey
               Krivoshey
 8             (McMillion000053).
 9   537       November 28, 2018          Randall Snyder    Yes
               Email from Randall
10             Snyder to Yeremey
               Krivoshey
11             (McMillion000054-
               000055).
12
     538       December 11, 2018          Randall Snyder    Yes
13             Email from Rebecca
               Richter to Randall
14             Snyder
               (McMillion000072).
15
     539       May 2, 2017 Email from      Colin Weir       Yes
16             Colin Weir to Scott
               Bursor
17             (McMillion000086).
18   540       September 5, 2017 Email     Colin Weir       Yes
               from Colin Weir to Scott
19             Bursor
               (McMillion000087).
20

21   541       September 4, 2018 Email     Colin Weir       Yes
               from Colin Weir to Scott
22             Bursor
               (McMillion000088).
23
     542       January 2, 2018 Email       Colin Weir       Yes
24             from Colin Weir to Scott
               Bursor
25             (McMillion000089).

26   543       March 1, 2018 Email         Colin Weir       Yes
               from Colin Weir to Scott
27             Bursor
               (McMillion000090).
28
     JOINT TRIAL EXHIBIT LIST                                                         14
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION           SPONSORING    STIP.   OBJECTION     DATE
     EXHIBIT                                WITNESS      TO                 ADMITTED
 2     NO.                                             ADMIT

 3   544       February 1, 2018 Email     Colin Weir    Yes
               from Colin Weir to Scott
 4             Bursor
               (McMillion000091).
 5
     545       August 1, 2018 Email       Colin Weir    Yes
 6             from Colin Weir to Scott
               Bursor
 7             (McMillion000092).
 8   546       April 2, 2018 Email from   Colin Weir    Yes
               Colin Weir to Scott
 9             Bursor
               (McMillion000093).
10
     547       June 1, 2017 Email from    Colin Weir    Yes
11             Colin Weir to Scott
               Bursor
12             (McMillion000094).
13   548       December 4, 2017 Email     Colin Weir    Yes
               from Colin Weir to Scott
14             Bursor
               (McMillion000095).
15
     549       December 5, 2018 Email     Colin Weir    Yes
16             from Colin Weir to Scott
               Bursor
17             (McMillion000096).
18
     550       November 1, 2018 Email     Colin Weir    Yes
19             from Colin Weir to Scott
               Bursor
20             (McMillion000097).

21   551       October 2, 2018 Email      Colin Weir    Yes
               from Colin Weir to Scott
22             Bursor
               (McMillion000098).
23
     552       December 17, 2018          Colin Weir    Yes
24             Invoice from Wireless
               Research Services to
25             Bursor & Fisher, P.A.
               (McMillion000076).
26

27

28
     JOINT TRIAL EXHIBIT LIST                                                     15
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION           SPONSORING        STIP.   OBJECTION        DATE
     EXHIBIT                                WITNESS          TO                    ADMITTED
 2     NO.                                                 ADMIT

 3   553       November 28, 2018          Randall Snyder    Yes
               Email from Randall
 4             Snyder to Yeremey
               Krivoshey
 5             (McMillion000059-
               000060).
 6
     554       True and correct copies        Anya          No         MIL 7
 7             of excerpts from the       Verkhovskaya
               Deposition of Anya
 8             Verkhovskaya, taken
               December 6, 2018.
 9
     555       Excerpts from the              Anya          Yes
10             Spreadsheet Associated     Verkhovskaya
               with Anya
11             Verkhovskaya’s Rule 26
               Report (Exhibit 2 to the
12             Deposition of Anya
               Verkhovskaya).
13
     556       Notice of Deposition of        Anya          No      FRE 401, 403
14             Anya Verkhovskaya          Verkhovskaya
               (Exhibit 3 to the
15             Deposition of Anya
               Verkhovskaya).
16
     557       Declaration of Anya            Anya          Yes
17             Verkhovskaya (Exhibit 4    Verkhovskaya
               to the Deposition of
18             Anya Verkhovskaya).
19   558       Retainer Agreement             Anya          Yes
               between Anya               Verkhovskaya
20             Verkhovskaya and
               Bursor & Fisher, P.A.
21             (Exhibit 5 to the
               Deposition of Anya
22             Verkhovskaya).
23
     559       Invoice 1022 from CEG          Anya          Yes
24             to Bursor & Fisher, P.A.   Verkhovskaya
               (Exhibit 6 to the
25             Deposition of Anya
               Verkhovskaya).
26

27

28
     JOINT TRIAL EXHIBIT LIST                                                            16
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION           SPONSORING      STIP.   OBJECTION        DATE
     EXHIBIT                                WITNESS        TO                    ADMITTED
 2     NO.                                               ADMIT

 3   560       Invoice 1121 from CEG          Anya        Yes
               to Bursor & Fisher, P.A.   Verkhovskaya
 4             (Exhibit 7 to the
               Deposition of Anya
 5             Verkhovskaya).
 6   561       True and correct copies     Colin Weir     No         MIL 7
               of excerpts from the
 7             Deposition of Colin
               Weir, taken December
 8             11, 2018.
 9   562       Notice of Deposition of     Colin Weir     No      FRE 401, 403
               Colin Weir (Exhibit 1 to
10             the Deposition of Colin
               Weir).
11
     563       Declaration of Colin        Colin Weir     Yes
12             Weir (Exhibit 2 to the
               Deposition of Colin
13             Weir).
14   564       Engagement Agreement        Colin Weir     Yes
               between Colin Weir and
15             Bursor & Fisher, P.A.
               (Exhibit 3 to the
16             Deposition of Colin
               Weir).
17
     565       November 30, 2018           Colin Weir     Yes
18             Invoice from Economics
               and Technology, Inc. to
19             Bursor & Fisher, P.A.
               (Exhibit 4 to the
20             Deposition of Colin
               Weir).
21

22   566       Further Invoices from       Colin Weir     Yes
               Economics and
23             Technology, Inc. to
               Bursor & Fisher, P.A.
24             (Exhibit 5 to the
               Deposition of Colin
25             Weir).

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                          17
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION            SPONSORING        STIP.   OBJECTION        DATE
     EXHIBIT                                 WITNESS          TO                    ADMITTED
 2     NO.                                                  ADMIT

 3   567       Statement of                 Colin Weir       Yes
               Qualifications of Colin
 4             Weir (Exhibit 6 to the
               Deposition of Colin
 5             Weir).
 6   568       True and correct copies     Randall Snyder    No         MIL 7
               of excerpts from the
 7             Deposition of Randall
               Snyder, taken December
 8             17, 2018.
 9   569       Notice of Deposition of     Randall Snyder    No      FRE 401, 403
               Randall Snyder (Exhibit
10             1 to the Deposition of
               Randall Snyder).
11
     570       Curriculum Vitae            Randall Snyder    Yes
12             (Professional Summary)
               of Randall Snyder
13             (Exhibit 2 to the
               Deposition of Randall
14             Snyder).
15   571       Curriculum Vitae            Randall Snyder    Yes
               (Litigation Support
16             Experience) of Randall
               Snyder (Exhibit 3 to the
17             Deposition of Randall
               Snyder).
18
     572       Wireless Research           Randall Snyder    Yes
19             Services, LLC 2017 Rate
               Sheet and Retained
20             Agreement with Bursor
               & Fisher, P.A. (Exhibit 4
21             to the Deposition of
               Randall Snyder).
22

23   573       November 12, 2018           Randall Snyder    Yes
               Supplemental
24             Declaration of Randall
               Snyder (Exhibit 5 to the
25             Deposition of Randall
               Snyder).
26

27

28
     JOINT TRIAL EXHIBIT LIST                                                             18
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION            SPONSORING        STIP.    OBJECTION        DATE
     EXHIBIT                                 WITNESS          TO                     ADMITTED
 2     NO.                                                  ADMIT

 3   574       May 29, 2017 Invoice        Randall Snyder    Yes
               from Wireless Research
 4             Services, LLC to Bursor
               & Fisher, P.A (Exhibit 6
 5             to the Deposition of
               Randall Snyder).
 6
     575       “Exactly What Is An         Randall Snyder    Yes
 7             Autodialer?” Power-
               point Presentation
 8             (Exhibit 7 to the
               Deposition of Randall
 9             Snyder).
10   576       May 30, 2017                Randall Snyder    No        FRE 403
               Declaration of Randall
11             Snyder (Exhibit 9 to the
               Deposition of Randall
12             Snyder).
13   577       October 16, 2017            Randall Snyder    No        FRE 403
               Declaration of Randall
14             Snyder (Exhibit 10 to the
               Deposition of Randall
15             Snyder).
16   578       December 11, 2017           Randall Snyder    No        FRE 403
               Declaration of Randall
17             Snyder (Exhibit 11 to the
               Deposition of Randall
18             Snyder).
19   579       March 5, 2018               Randall Snyder    No        FRE 403
               Declaration of Randall
20             Snyder (Exhibit 12 to the
               Deposition of Randall
21             Snyder).
22
     580       True and Correct               Randall        No      MIL 7, MIL 5,
23             Excerpts from the June      Snyder, Steven            FRE 401, 403
               20, 2017 Deposition of          Kizer
24             Steve Kizer (Exhibit 14
               to the Deposition of
25             Randall Snyder).

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                              19
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION            SPONSORING        STIP.     OBJECTION         DATE
     EXHIBIT                                 WITNESS          TO                       ADMITTED
 2     NO.                                                  ADMIT

 3   581       December 11, 2017           Randall Snyder    No      MIL 5, FRE 401,
               Declaration of Bob Keith                                   403
 4             (Exhibit 15 to the
               Deposition of Randall
 5             Snyder).
 6   582       Daniel Reynoso’s            Randall Snyder    Yes
               Account Records
 7             (Exhibit 16 to the
               Deposition of Randall
 8             Snyder).
 9   583       Complaint for TCPA            Bob Keith       No       FRCP 37, FRE
               damages, styled Diane                                  401, 403, 802,
10             Steele v. Rash Curtis &                                 Scheduling
               Associates, United States                             Order (ECF 246)
11             District Court, Eastern
               District of California,
12             Case No. 2:17-cv-02626-
               JAM-AC, filed 12/15/17.
13
     584       Medical account               Bob Keith       No       FRCP 37, FRE
14             overview from Contra                                   401, 403, 802,
               Costa Regional Medical                                  Scheduling
15             Center for Steven                                     Order (ECF 246)
               Milligan, showing the
16             925-435-6429 phone
               number and that the
17             account was assigned to
               Rash Curtis for
18             collection.
19   585       Medical account               Bob Keith       No       FRCP 37, FRE
               overview for Diane                                     401, 403, 802,
20             Steele, showing the 925-                                Scheduling
               435-6429 phone number                                 Order (ECF 246)
21             and that the account was
               assigned to Rash Curtis
22             for collection.
23

24

25

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                                20
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION             SPONSORING      STIP.     OBJECTION         DATE
     EXHIBIT                                  WITNESS        TO                       ADMITTED
 2     NO.                                                 ADMIT

 3   586       True and Correct             Steven Kizer    No       FRCP 37, FRE
               Excerpts from the June                                401, 403, 802,
 4             20, 2017 Deposition of                                 Scheduling
               Steven Kizer from Rash                               Order (ECF 246)
 5             Curtis & Associates, Inc.
               v. Steven Kizer, Superior
 6             Court of the State of
               California County of
 7             Solano Case No.
               FCS048565.
 8
     587       True and Correct             Steven Kizer    No       FRCP 37, FRE
 9             Excerpts from the July 6,                             401, 403, 802,
               2017 Deposition of                                     Scheduling
10             Steven Kizer from Rash                               Order (ECF 246)
               Curtis & Associates, Inc.
11             v. Steven Kizer, Superior
               Court of the State of
12             California County of
               Solano Case No.
13             FCS048565.
14   588       Complaint for the Labor      Steven Kizer    No       FRCP 37, FRE
               Commissioner’s Office                                 401, 403, 802,
15             filed by Steven Kizer                                  Scheduling
               against Rash Curtis, State                           Order (ECF 246)
16             Case No. 08-78737, filed
               September 16, 2016
17
     589       Final Order and Decision     Steven Kizer    No       FRCP 37, FRE
18             in Kizer’s Labor Board                                401, 403, 802,
               case against Rash Curtis,                              Scheduling
19             State Case No. 08-78737,                             Order (ECF 246)
               dated August 22, 2018.
20
     590       Kizer’s “Notice of           Steven Kizer    No       FRCP 37, FRE
21             Claim” and time/wages                                 401, 403, 802,
               claimed in State Case                                  Scheduling
22             No. 08-78737, dated                                  Order (ECF 246)
               January 20, 2017.
23
     591       Personnel Action Form        Steven Kizer    No       FRCP 37, FRE
24             for Steven Kizer, signed                              401, 403, 802,
               by Steven Kizer on                                     Scheduling
25             December 1, 2012.                                    Order (ECF 246)
26

27

28
     JOINT TRIAL EXHIBIT LIST                                                               21
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION            SPONSORING      STIP.     OBJECTION         DATE
     EXHIBIT                                 WITNESS        TO                       ADMITTED
 2     NO.                                                ADMIT

 3   592       Inbound Phone Line;         Steven Kizer    No       FRCP 37, FRE
               Expectations and Rules,                              401, 403, 802,
 4             signed by Steven Kizer                                Scheduling
               on July 2, 2015.                                    Order (ECF 246)
 5
     593       Certificate of Completion   Steven Kizer    No       FRCP 37, FRE
 6             – Workplace                                          401, 403, 802,
               Harassment: Prevention                                Scheduling
 7             and the law-Supervisor                              Order (ECF 246)
               Field 120, certifying
 8             Steven Kizer’s
               completion on May 28,
 9             2013.
10   594       Policy & Procedure:         Steven Kizer    No       FRCP 37, FRE
               Harassment Free                                      401, 403, 802,
11             Workplace                                             Scheduling
               (“Management”), signed                              Order (ECF 246)
12             by Steven Kizer on
               March 17, 2015.
13
     595       Interoffice Memo to         Steven Kizer    No       FRCP 37, FRE
14             exempt employees,                                    401, 403, 802,
               signed by Steven Kizer                                Scheduling
15             on December 17, 2015.                               Order (ECF 246)
16   596       Kizer email dated May       Steven Kizer    No       FRCP 37, FRE
               26, 2016.                                            401, 403, 802,
17                                                                   Scheduling
                                                                   Order (ECF 246)
18
     597       Payroll Summary re          Steven Kizer    No       FRCP 37, FRE
19             Steven Kizer 12/2012 –                               401, 403, 802,
               12/2015.                                              Scheduling
20                                                                 Order (ECF 246)
21
     598       Kizer email with self-      Steven Kizer    No       FRCP 37, FRE
22             authored Biography,                                  401, 403, 802,
               dated May 6, 2013                                     Scheduling
23                                                                 Order (ECF 246)

24   599       Work Order Guidelines       Steven Kizer    No       FRCP 37, FRE
               issued by Steven Kizer                               401, 403, 802,
25             dated March 12, 2013.                                 Scheduling
                                                                   Order (ECF 246)
26

27

28
     JOINT TRIAL EXHIBIT LIST                                                              22
     CASE NO. 4:16-cv-03396-YGR
 1    TRIAL         DESCRIPTION           SPONSORING      STIP.     OBJECTION         DATE
     EXHIBIT                                WITNESS        TO                       ADMITTED
 2     NO.                                               ADMIT

 3   600       Steven Kizer’s resume      Steven Kizer    No       FRCP 37, FRE
                                                                   401, 403, 802,
 4                                                                  Scheduling
                                                                  Order (ECF 246)
 5
     601       Steven Kizer’s IT Job      Steven Kizer    No       FRCP 37, FRE
 6             Description.                                        401, 403, 802,
                                                                    Scheduling
 7                                                                Order (ECF 246)
 8   602       Steven Kizer’s LinkedIN    Steven Kizer    No       FRCP 37, FRE
               Resume                                              401, 403, 802,
 9                                                                  Scheduling
                                                                  Order (ECF 246)
10
     603       Steven Kizer’s internal    Steven Kizer    No       FRCP 37, FRE
11             email communications at                             401, 403, 802,
               Rash Curtis                                          Scheduling
12                                                                Order (ECF 246)
13   604       Excerpts from Steven       Steven Kizer    No       FRCP 37, FRE
               Kizer’s                                             401, 403, 802,
14             Absence/Schedule                                     Scheduling
               Adjustment Request                                 Order (ECF 246)
15             Forms
16   605       Steven Kizer’s Paid Time   Steven Kizer    No       FRCP 37, FRE
               Off Statements                                      401, 403, 802,
17                                                                  Scheduling
                                                                  Order (ECF 246)
18

19   606       Email re Steven Kizer’s    Steven Kizer    No       FRCP 37, FRE
               FMLA/CFRA Leave,                                    401, 403, 802,
20             dated March 21, 2016                                 Scheduling
                                                                  Order (ECF 246)
21
     607       Comparison Exhibits re     Steven Kizer    No       FRCP 37, FRE
22             wage claims and PTO                                 401, 403, 802,
                                                                    Scheduling
23                                                                Order (ECF 246)

24

25

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                             23
     CASE NO. 4:16-cv-03396-YGR
 1   Dated: March 4, 2019         Respectfully submitted,

 2                                BURSOR & FISHER, P.A.
 3
                                  By:    /s/ Yeremey Krivoshey
 4                                         Yeremey Krivoshey

 5                                L. Timothy Fisher (State Bar No. 191626)
                                  Yeremey Krivoshey (State Bar No.295032)
 6                                Blair E. Reed (State Bar No. 316791)
                                  1990 North California Blvd., Suite 940
 7                                Walnut Creek, CA 94596
                                  Telephone: (925) 300-4455
 8                                Email: ltfisher@bursor.com
                                           ykrivoshey@bursor.com
 9                                         breed@bursor.com
10                                BURSOR & FISHER, P.A.
                                  Scott A. Bursor (State Bar No. 276006)
11                                888 Seventh Avenue
                                  New York, NY 10019
12                                Telephone: (212) 989-9113
                                  Facsimile: (212) 989-9163
13                                E-Mail: scott@bursor.com
14                                Attorneys for Plaintiff
15

16   Dated: March 4, 2019         ELLIS LAW GROUP LLP

17                                By: /s/ Mark E. Ellis
                                          Mark E. Ellis
18
                                  Mark E. Ellis (State Bar No. 127159)
19                                Anthony P.J. Valenti (State Bar No. 288164)
                                  Lawrence K. Iglesias (State Bar No. 303700)
20                                1425 River Park Drive, Suite 400
                                  Sacramento, CA 95815
21                                Tel: (916) 283-8820
                                  Fax: (916) 283-8821
22                                mellis@ellislawgrp.com
                                  avalenti@ellislawgrp.com
23                                liglesias@ellislawgrp.com
24
                                  Attorneys for Defendant
25

26

27

28
     JOINT TRIAL EXHIBIT LIST                                                   24
     CASE NO. 4:16-cv-03396-YGR
